Citation Nr: 0123027	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to April 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision by the Roanoke, Virginia RO.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a psychiatric disorder, to include 
PTSD.  Historically, the Board notes that the veteran 
exhibited psychiatric problems during military service, 
including depression and anxiety and that he was hospitalized 
in 1976.  Specifically, in the veteran's administrative 
discharge report, the examiner's diagnostic impression was 
that the veteran suffered from an inadequate character 
disorder with resultant depression and anxiety that was 
severe, chronic, and existed prior to enlistment. 

More recently, in a July 1999 VA PTSD evaluation, the veteran 
claimed that during his military service: he witnessed a 
friend be decapitated during boot camp training and that he 
had to pick up his head; he was in an automobile accident in 
which the driver was drunk and drove off a pier, requiring 
the veteran to be hospitalized; and he was loading a truck 
when a chain slipped off the truck and wounded his forehead 
necessitating hospitalization, which caused the veteran to 
believe he had been shot.  As a result of these occurrences, 
the veteran claims he suffers from unwanted memories, 
intrusive thoughts, and nightmares.  The examiner diagnosed 
the veteran as suffering from PTSD and major depressive 
disorder.

The Board notes that there is no medical evidence of record 
addressing the relationship, if any, between the veteran's 
currently diagnosed major depressive disorder and his active 
military service.  Therefore, the Board deems it necessary 
for the veteran to undergo another psychiatric examination to 
determine the etiology of any currently diagnosed psychiatric 
disorder, other than PTSD.

Furthermore, service connection for PTSD requires medical 
evidence diagnosing the disability in accordance with 38 
C.F.R. § 4.125(a) (2000), credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2000).

In this case, the veteran has a diagnosis of PTSD.  As noted 
above, the evidence on file shows that the veteran has made 
various allegations of service stressors.  The Board notes 
that the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), formerly the U.S. Army and Joint Services 
Environmental Support Group (ESG), has not been contacted to 
research the veteran's alleged service stressors.  The Board 
finds that an attempt should be made in this regard.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Board would also like to note that the veteran was 
scheduled for a Board hearing in June 2001, but the 
notification letters were returned undeliverable.  Upon 
examination of the claims file, it appears that the veteran 
filed a change of address form in November 1999, however, 
this address change was not taken into consideration when the 
notifications were mailed.  Therefore, upon remand, the RO 
should attempt to contact the veteran at his most recent 
address (as documented on the Form 9) to verify whether the 
veteran desires to have a hearing before the Board.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  Based on 
this new law, the Board finds that additional development is 
required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C. A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) are fully complied with 
and satisfied. 

2.  The RO should contact the veteran (at 
his most recent address as listed on his 
Form 9) and ask him if he still desires to 
have a hearing before the Board.  The RO 
should take all appropriate action 
consistent with the veteran's response.

3.  The veteran should be invited to 
submit medical evidence which supports his 
claim that he has a psychiatric disorder, 
to include PTSD under VA standards and 
which establishes a nexus between any 
currently existing psychiatric disorder, 
to include PTSD and his military service.

4.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the who, 
what, where, and when as to each of the 
putative stressors which he alleges he was 
exposed to in service.  The veteran should 
provide specific details of the claimed 
stressors such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events 
including their full names, rank, units of 
assignment, or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to obtain 
supportive evidence of the stressful 
events, and that he must be as specific as 
possible to facilitate a search for 
verifying information.

5.  The RO should then forward the 
information of record regarding the 
veteran's service (including copies of his 
service personnel records, a listing of 
alleged stressors, and any other records 
relevant to the PTSD claim) to the 
USASCRUR (formerly the ESG) and request 
that organization investigate and attempt 
to verify the alleged incidents.

6.  If the stressors are found to be 
verified and PTSD is diagnosed, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressors, supporting the 
diagnosis. If the veteran is found not to 
have PTSD, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that any currently diagnosed 
psychiatric disorder resulted from the 
veteran's military service.  A complete 
rationale should be given for all opinions 
and conclusions expressed.

7.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




